Citation Nr: 0948475	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to assignment of a disability rating higher 
than 20 percent for residuals of a right knee injury with 
arthritis for the period prior to April 27, 2004.  

2.  Entitlement to a disability rating in excess of 30 
percent for the residuals of a right knee injury during the 
period from June 1, 2005.  

3.  Entitlement to an effective date prior to December 20, 
1993 for the grant of service connection for left knee 
arthritis.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the left knee.  

5.  Entitlement to an effective date prior to June 1, 2005 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1951 to June 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

The issues which were certified for appellate review included 
entitlement to an effective date prior to June 1, 2005, for 
the assignment of a 30 percent disability evaluation for 
residuals of a right knee injury with arthritis.  The Board 
notes that the disorder had been rated as 20 percent 
disabling from the date a claim for an increased rating was 
raised in 1993, and was assigned a 100 percent rating from 
April 27, 2004, to June 1, 2005.  Therefore, as a practical 
matter, the underlying issue is whether a rating higher than 
20 percent is warranted prior to April 27, 2004.  Therefore, 
for the sake of clarification, the Board has rephrased the 
issue as shown on issue number one on the cover page of this 
decision.  

In a written statement dated in June 2007, the Veteran 
withdrew an appeal pertaining to the rating for his service-
connected back disorder.  Accordingly, the Board will not 
further address that matter in this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an initial disability rating in 
excess of 10 percent for a left knee disability and 
entitlement to an effective date prior to September 16, 2004 
for establishing entitlement to TDIU benefits, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record demonstrates 
that prior to April 27, 2004, the service-connected right 
knee disability did not result in instability, did not limit 
flexion to less than 90 degrees, and did not limit extension 
by more than 10 degrees.  

2.  The right knee disorder was rated as 100 percent 
disabling from April 27, 2004, to June 1, 2005.  

3.  Since June 1, 2005, the Veteran's post-right knee 
replacement has been manifested by flexion to 95 degrees, 
extension to 0 degrees and it is not manifested by 
instability, severe painful motion or severe weakness.

4.  The evidence of record demonstrates that the Veteran 
first raised a claim for service connection for a left knee 
disorder on April 16, 1980, and the claim remained pending 
until service connection was granted.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a rating 
higher than 20 percent for a right knee disability for the 
period prior to April 27, 2004, have not been met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.155, 3.400, 
4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5010, 5055, 5256-63 
(2009).  

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for a right knee disability, from June 
1, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5010, 
5055, 5256-63 (2009).  

3.  The criteria for establishing entitlement to an effective 
date of April 16, 1980, for the grant of service connection 
for a left knee disability, have been met.  38 U.S.C.A. §§ 
5110, 7105 (West 2002); 38 C.F.R. § 3.155, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between a Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Dingess requirements, in June 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the notice requirements outlined in 
Dingess/Hartman, 19 Vet. App. at 484.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2008.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and information in his possession to the 
RO.  While this letter was not sent prior to the initial 
adjudication that is the subject of this appeal, no prejudice 
has been alleged, and none is apparent from the record.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the Board 
notes that as the Veteran has been represented by an 
experienced attorney who is knowledgeable in VA law and 
regulations, if there had been any deficiency in the 
notifications letters, it would not be prejudicial.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in August 1993, October 1997, September 2004, 
and one was to be scheduled in May 2009 (however, the Veteran 
cancelled this examination).  VA has obtained the records of 
the Veteran's outpatient treatment with VA.  Copies of 
private medical records have also been incorporated into the 
evidence of record.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained, and VA received a letter 
from the Veteran in September 2008 indicating that he had no 
additional evidence or information to submit regarding his 
claims.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Right Knee Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Degenerative arthritis, which the Veteran has been diagnosed 
with in the present case, is rated under Diagnostic Code 
5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2009).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Finally, under Diagnostic Code 5055, a 100 percent disability 
rating is warranted for one year following the implantation 
of a knee replacement (prosthesis).  After one  year, a 30 
percent disability rating is the minimum disability that may 
be assigned.  A 60 percent disability rating is warranted 
when there is evidence of chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
When there is evidence of intermediate degrees of residual 
weakness, pain or limitation of motion, it is to be rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  38 C.F.R. § 
4.71a.  

Relevant Facts

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his right knee disability.  
The Veteran was originally granted service connection for 
internal derangement of the right knee in a July 1959 rating 
decision, and a disability rating of 10 percent was assigned, 
effective as of May 1, 1959.  The Veteran's disability rating 
was increased to 20 percent in a March 1981 rating decision, 
effective as of April 3, 1979.  

The Veteran filed a claim for an increased disability rating 
for his right knee disability in April 1993.  This claim was 
denied in a September 1993 rating decision, and the Veteran 
filed a timely notice of disagreement to this decision in 
October 1993.  However, no action appears to have been taken 
in response to this notice of disagreement.  Subsequently, 
the RO increased the Veteran's disability rating to 100 
percent, effective as of April 27, 2004, because the Veteran 
underwent a right knee replacement.  He was assigned a 30 
percent disability rating for his right knee, effective as of 
June 1, 2005.  The Veteran appealed this decision to the 
Board in February 2008.  

The Veteran was afforded a VA examination of his right knee 
in August 1993.  The examiner noted that the Veteran had pain 
and swelling of the right knee.  The Veteran reported having 
locking, swelling, weakness and limitation of motion that was 
brought on by activity.  X-rays of the right knee revealed 
narrowing of the medial compartment with degenerative 
arthritic changes involving all of the articulating bones of 
the knee.  Range of motion testing was not performed during 
this examination.  

A July 1997 private treatment record prepared by a physician 
with the initials G.M.L. does include range of motion 
measurements for the right knee.  According to the medical 
report, the Veteran had extension of the right knee to 
0 degrees and flexion of the right knee to 125 degrees.  Dr. 
L noted that the Veteran had moderate patellofemoral crepitus 
with motion and that his cruciate and collateral ligaments 
were intact.  The Veteran was diagnosed with osteoarthritis 
of the knees that was greater in the right.  

The Veteran was afforded another VA examination of the right 
knee in October 1997.  At the time of examination, the 
Veteran complained of clicking in his right knee and pain and 
swelling when he did a lot of exertion.  The examiner noted 
that both of the Veteran's knees had a knobby appearance and 
that his right knee had marked crepitation.  However, the 
examiner found no evidence of any effusion or localized 
tenderness of the right knee.  The Veteran was also found to 
have a full range of motion in his right knee upon 
examination.  The Veteran was diagnosed with probable early 
degenerative arthritis of the right knee.  

A private medical evaluation from September 2003 signed by a 
physician with the initials K.B.H. shows that the Veteran was 
seen with complaints of right knee pain and difficulty 
walking.  Physical examination revealed tenderness over the 
right knee with mild swelling, mild varus deformity, and 
osteophyte formation along the medial joint line.  The 
Veteran was found to have extension to 5 degrees and flexion 
to 90 degrees in his right knee.  Dr. H diagnosed the Veteran 
with arthritis of the right knee.  

A VA examination was again performed in July 2003.  The 
examiner concluded that there was swelling and varus 
deformity of the right knee.  Range of motion was found to be 
0 degrees of extension and 90 degrees of flexion.  The 
examiner noted that there was further loss of motion when a 
five pound weight was attached to the Veteran's right ankle 
(extension to minus 10 degrees and flexion to 90 degrees).  
The examiner reasoned that this indicated that the knee had 
some weakness and fatigue upon repetitive motion.  However, 
there was no evidence of incoordination or instability of the 
knee.  The examiner diagnosed the Veteran with severe 
degenerative arthritis of the right knee.  

In April 2004, the Veteran underwent surgery for a right knee 
replacement.  He was afforded a new VA examination in 
September 2004.  The examiner noted that the Veteran had a 
well-healed scar from his previous surgery.  Range of motion 
was extension to 0 degrees and flexion to 95 degrees, with a 
further limitation of extension to minus 10 degrees and 
flexion to 95 degrees when a five pound weight was attached 
to the Veteran's right ankle.  X-rays were taken of the right 
knee, which revealed a partial knee prosthesis involving the 
medial femoral condyle and tibial plateau that was in 
satisfactory position.  The examiner concluded that all of 
the Veteran's disabilities, in combination, resulted in 
significant functional impairment to the Veteran, and that 
the Veteran's right knee disability contributed to this 
impairment proportionally.  

Finally, the record contains a VA outpatient treatment note 
from January 2006.  According to the record, the Veteran was 
being followed-up for chronic moderately severe lower back 
pain and left knee subluxation.  The examiner noted that the 
Veteran underwent right knee replacement surgery previously, 
and that he was doing well from this surgery.  

The Veteran was scheduled for a more recent VA examination of 
the right knee in May 2009.  However, the Veteran called and 
cancelled this examination, indicating that he believed there 
was already sufficient evidence of record to decide his 
claim.  In a May 2009 letter to the Veteran, he was provided 
with the provisions of 38 C.F.R. § 3.655 regarding failure to 
report for a VA examination.  The duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Since the Veteran cancelled his scheduled VA 
examination, the Board must base its decision upon the 
existing evidence of record.  

Entitlement to a Rating higher than 20 Percent Prior to April 
27, 2004.

The Veteran contends that he is entitled to an earlier 
effective date for the assignment of an increased disability 
rating.  Specifically, the Veteran has argued that he is 
entitled to a disability rating of 60 percent, effective as 
of April 1993.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An exception to this rule provides 
that the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application. See Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

The Veteran filed a claim for a disability rating in excess 
of 20 percent for his right knee disorder in April 1993.  The 
record reflects that whether or not the Veteran filed a 
notice of disagreement for this rating decision is a 
contested issue.  However, upon reviewing the language of the 
October 1993 notice of disagreement, the Veteran clearly 
noted that his right knee, in concert with his other claimed 
disabilities, caused him to need more medication and 
prevented him from performing exercise.  Therefore, the Board 
concedes that the Veteran filed a notice of disagreement to 
the September 1993 rating decision denying his claim and that 
this notice of disagreement was never acted upon by VA.  
Nonetheless, as will be outlined in depth below, the Veteran 
was not prejudiced by this failure because the preponderance 
of the evidence demonstrates that the Veteran was not 
entitled to a disability rating in excess of 20 percent for 
his right knee disorder until his right knee replacement of 
April 2004.  

Medical records from the year prior to the Veteran's April 
1993 claim indicate that the Veteran complained of right knee 
pain.  However, there is no evidence of specific treatment 
regarding the Veteran's right knee during this time.  The 
Veteran was afforded a VA examination in August 1993, and he 
was noted to have pain and swelling of the right knee.  Range 
of motion testing was not performed during this examination, 
but private testing in July 1997 revealed extension to 
0 degrees and flexion to 125 degrees.  The Veteran was 
afforded an additional VA examination in October 1997, and 
the Veteran was found to have marked crepitation of the right 
knee with no tenderness or loss of range of motion.  A 
private examination from September 2003 revealed right knee 
pain with mild varus deformity.  The Veteran had flexion of 
the right knee to 90 degrees and extension to 5 degrees.  
Finally, according to the July 2003 VA examination, the 
Veteran had flexion of the right knee to 90 degrees and 
extension to 0 degrees.  The examiner opined that the Veteran 
had some weakness and fatigue upon repetitive motion, but 
there was no evidence of incoordination or instability.  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, the next-higher 
disability rating of 30 percent is warranted when there is 
evidence of limitation of flexion of the leg to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The above 
evidence demonstrates that prior to April 2004, the Veteran 
had flexion of the right knee between 90 and 125 degrees.  
Therefore, a higher disability rating is not warranted prior 
to April 2004 under Diagnostic Code 5260 at any time since 
April 1993.  

Under Diagnostic Code 5261, the next-higher disability rating 
of 30 percent is warranted when there is evidence of 
limitation of extension of the leg to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  The above evidence 
demonstrates that the Veteran had extension of the right knee 
between 0 and 5 degrees between April 1993 and April 2004.  
As such, the Veteran is not entitled to a higher disability 
rating under Diagnostic Code 5261 as of April 1993.  

The Board has also considered whether there are any other 
diagnostic codes that would establish that the Veteran was 
entitled to a rating higher than 20 percent for his right 
knee disability prior to April 27, 2004.  However, the 
evidence demonstrates that the Veteran did not suffer from 
ankylosis (fixation) of the right knee, so Diagnostic Code 
5256 is not for application.  Likewise, there is no evidence 
of severe recurrent subluxation or lateral instability or 
nonunion of the tibia and fibula, so Diagnostic Codes 5257 
and 5262 do not apply.  Finally, as the evidence demonstrates 
that the Veteran did not undergo a knee replacement until 
April 2004, Diagnostic Code 5055 may not be applied prior to 
this date.  As such, there are no relevant diagnostic codes 
that would demonstrate entitlement to a disability rating in 
excess of 20 percent prior to April 27, 2004.  

As already discussed, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court discussed the applicability of 38 C.F.R. §§ 
4.40 and 4.45 to examinations of joint motion.  Applying the 
DeLuca criteria to the Veteran's claim, the Board concludes 
that the Veteran is not entitled to an increased rating for 
his right knee disability at any time prior to April 2004 and 
since his claim of April 1993.  The evidence demonstrates 
that the Veteran had flexion of the right knee to at least 
90 degrees during this time, and extension to at least 10 
degrees even after application of a 5 pound weight to his 
ankle.  While there was evidence of some weakness and fatigue 
upon repetitive motion during his July 2003 VA examination, 
there was no evidence of incoordination or instability.  
Further, there is no evidence suggesting that the Veteran 
experienced additional functional loss of the right knee 
prior to April 2004 that resulted in limitation of motion to 
such a degree as to warrant the next-higher disability rating 
of 30 percent.  

The Board recognizes that the July 2003 VA examiner diagnosed 
the Veteran with "severe" degenerative arthritis of the 
right knee.  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  In the present case, while 
the examiner described the Veteran's knee arthritis as 
"severe" in July 2003, it was noted that he had a loss of 
10 degrees of extension when a 5 pound weight was attached, 
flexion to 90 degrees, and no instability.  Therefore, the 
preponderance of the evidence demonstrates that the Veteran 
was not entitled to a higher disability evaluation based on 
the DeLuca criteria, prior to April 2004, despite the use of 
the word "severe."  

The Board has also considered the lay testimony provided by 
the Veteran in support of his claim for the assignment of a 
disability rating higher than 20 percent prior to April 27, 
2004.  The Veteran stated in his October 1993 notice of 
disagreement that his right knee problems required an 
increase in pain medication and that it impaired his ability 
to exercise.  The Veteran's representative also indicated in 
a statement received by VA in April 1994 that the Veteran's 
right knee gave out on him, causing him to fall.  While the 
Board has considered this evidence, it does not find it 
sufficient to warrant a disability evaluation in excess of 20 
percent prior to April 27, 2004.  Initially, the Board notes 
that a 20 percent disability rating is meant to compensate a 
Veteran for symptomatology such as pain and impaired 
movement.  Furthermore, the October 1997 VA examiner 
specifically concluded that the Veteran had no history of 
instability or locking of the right knee, suggesting that the 
Veteran's right knee disability was not manifested by chronic 
episodes of giving out at this time.  Therefore, this 
evidence does not demonstrate that the Veteran is entitled to 
an effective date prior to June 1, 2005 for a 30 percent 
disability rating.  

In conclusion, the Board finds that the preponderance of the 
evidence demonstrates that the Veteran is not entitled to an 
the assignment of a disability rating higher than 20 percent 
for his right knee disorder at any time prior to April 27, 
2004.  The Board recognizes that the Veteran did file a claim 
for an increased disability rating in April 1993.  However, 
the effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (emphasis added).  The 
evidence demonstrates that the Veteran was not entitled to a 
higher disability rating until the April 2004 knee 
replacement surgery.  Therefore, the Veteran is not entitled 
to an a rating higher than 20 percent for his service-
connected right knee disability at any time prior to April 
27, 2004.  

Through the above analysis, the Board has considered whether 
a staged rating is appropriate in this case.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, in the present 
case, the preponderance of the evidence of record 
demonstrates that the Veteran was not entitled to a 
disability rating in excess of 20 percent at any time prior 
to April 27, 2004.  The Veteran maintained a significant 
range of motion in his right knee throughout the period on 
appeal and there is no medical evidence of instability or 
other symptomatology that would warrant a higher disability 
rating.  As such, staged ratings are not warranted.  

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

However, the Veteran's symptoms associated with his service-
connected right knee disability, prior to April 2004, were 
pain and limited motion with some weakness and fatigue.  
However, such impairment is contemplated by the rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  
There is also no evidence of marked interference with 
employment or frequent periods of hospitalization prior to 
April 2004.  The rating criteria reasonably describe the 
Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

While the Board recognizes that VA failed to act in response 
to the Veteran's October 1993 notice of disagreement, this 
error was harmless, as the preponderance of the evidence is 
against the claim.  The provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are, therefore, not applicable.  
The Veteran's claim is denied.

Disability Rating in Excess of 30 Percent From June 1, 2005

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his right knee disability.  
Specifically, in his February 2008 substantive appeal to the 
Board, the Veteran expressed a belief that he was entitled to 
a 60 percent disability rating for his right knee disability.  
However, having considered the above evidence, the Board 
concludes that the Veteran is not entitled to a disability 
rating in excess of 30 percent for his service-connected 
right knee disability at any time since June 2005.  

In a March 2006 rating decision, the Veteran was assigned a 
100 percent disability rating for his service-connected right 
knee disability, effective as of April 27, 2004.  The 
evidence of record demonstrates that this is the date that 
the Veteran underwent a right knee replacement.  The Veteran 
was subsequently assigned a 30 percent disability rating, 
effective June 1, 2005, which is approximately 13 months 
after the Veteran underwent right knee replacement surgery.  

Under Diagnostic Code 5055, a 100 percent disability rating 
is warranted for one year following the implantation of a 
knee replacement (prosthesis).  After one  year, a 30 percent 
disability rating is the minimum disability that may be 
assigned.  A 60 percent disability rating is warranted when 
there is evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  When 
there is evidence of intermediate degrees of residual 
weakness, pain or limitation of motion, it is to be rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  38 C.F.R. § 
4.71a.  

The preponderance of the evidence in this case demonstrates 
that the Veteran is not entitled to a disability rating in 
excess of 30 percent for his post-right knee replacement at 
any time since June 1, 2005.  According to the September 2004 
VA examination of record, the Veteran was walking reasonably 
well with a cane and he had range of motion from 0 degrees to 
95 degrees.  He was able to ambulate approximately 100 yards 
before he had to stop and rest.  The record contains no 
additional medical evidence suggesting that the Veteran has 
sought further treatment for his right knee disability, and 
according to a January 2006 VA treatment record, the Veteran 
was doing well since his right knee surgery.  VA attempted to 
provide the Veteran with a VA examination in May 2009, but 
the Veteran cancelled this examination.  As such, there is no 
evidence of record demonstrating that the Veteran has chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity since June 1, 2005.  See id.  The 
next-higher disability rating of 60 percent is not warranted 
under Diagnostic Code 5055.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating based on any other 
relevant diagnostic codes.  Under Diagnostic Code 5261, a 40 
percent disability rating is warranted for extension of the 
knee limited to 30 degrees, and a 50 percent disability 
rating is warranted for extension of the knee that is limited 
to 45 degrees.  38 C.F.R. § 4.71a.  However, the September 
2004 VA examination report notes that the Veteran had 
extension to 0 degrees.  An additional 10 degrees of 
extension was lost when a five pound weight was attached to 
the Veteran's ankle.  As such, the evidence demonstrates that 
the Veteran is capable of substantially greater extension 
than envisioned by a 40 or 50 percent disability evaluation, 
and as such, a higher disability rating is not warranted 
under Diagnostic Code 5261.  

The only other diagnostic code relating to the knees that 
offers a disability rating in excess of 30 percent is 
Diagnostic Code 5262.  A 40 percent disability rating is 
warranted when there is evidence of nonunion of the tibia and 
fibula.  However, there is no evidence of record suggesting 
that the Veteran suffers from this impairment.  As such, 
there are no other diagnostic codes that demonstrate that the 
Veteran is entitled to a disability rating in excess of 30 
percent for his right knee disability, as of June 1, 2005.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to a 
disability rating in excess of 30 percent for his right knee 
disability since June 1, 2005.  The evidence demonstrates 
that in September 2004, the Veteran had flexion of the right 
knee to 95 degrees and extension was only limited by 10 
degrees upon application of a 5 pound weight to his ankle.  
The examiner also noted that the Veteran was able to walk 
with a cane with only a mild limp.  The examiner noted that 
the Veteran's right knee contributed proportionally to a 
significant functional impairment due to all of the Veteran's 
disabilities.  However, a 30 percent disability rating is 
meant to compensate a Veteran for a degree of functional 
impairment.  There is no further evidence of record 
suggesting that the Veteran suffers functional impairment due 
to his right knee disability above and beyond that considered 
in a 30 percent disability rating.  According to the 
September 2004 VA examination, the Veteran was able to walk 
approximately 100 yards and he could not squat, climb or 
kneel with the right knee.  However, the examiner noted that 
the Veteran's overall functional impairment was an 
accumulation of numerous joint problems which the examiner 
felt were not all a result of the Veteran's right knee 
disorder, but rather a susceptibility to developing 
degenerative articular changes with aging.  The record also 
contains a January 2006 VA treatment record that notes that 
the Veteran was doing well from his prior right knee surgery.  
Finally, the Veteran cancelled his 2009 VA examination, so 
any additional evidence that may have been obtained at this 
time cannot be considered.  Therefore, the preponderance of 
the evidence demonstrates that the Veteran was not entitled 
to a higher disability evaluation based on the DeLuca 
criteria, since June 1, 2005.  

The Board has also considered the lay testimony provided by 
the Veteran in this case.  The Veteran has indicated that he 
experiences pain in his right knee, and according to phone 
contact with the Veteran from May 2009, the Veteran indicated 
that VA knew he could not walk more than 20 feet.  While the 
Board has considered this testimony, it does not suggest that 
the Veteran is entitled to a disability rating in excess of 
30 percent for his right knee disability.  According to the 
Veteran's September 2004 VA examination, the Veteran was able 
to walk reasonably well with a cane for approximately 100 
yards.  The examination report also notes that the Veteran 
indicated his most painful disability was his back 
disability, and if he walked for any distance he suffered 
pain in his back.  Therefore, the preponderance of the 
medical evidence of record suggests that the Veteran cannot 
walk great distances because of his back disability (which is 
not an issue currently before the Board) rather than because 
of his knee disorder.  

The Board has considered whether the Veteran's right knee 
disability was an exceptional situation warranting a remand 
for consideration of an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b).  The Veteran's symptoms associated with his 
service-connected right knee disability cause pain, crepitus 
and limited motion.  However, such impairment is contemplated 
by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5055 and 5256-63.  There is also no evidence of marked 
interference with employment or frequent periods of 
hospitalization in addition to the knee replacement of April 
2004.  However, the Veteran was already afforded a 100 
percent disability rating for this period of convalescence.  
The rating criteria reasonably describe the Veteran's 
disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

The Board has considered whether a staged rating is 
appropriate in this case.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, in the present case, the 
preponderance of the evidence of record demonstrates that the 
Veteran has not been entitled to a disability rating in 
excess of 30 percent at any time since June 1, 2005, as there 
is no evidence of treatment regarding the right knee since 
that time.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 30 percent for his right 
knee disability, as of June 1, 2005, must be denied.

Earlier Effective Date for Service Connection for Left Knee 
Arthritis

Relevant Laws and Regulations

To determine when a claim was received, the Board must review 
all communication in the claims file that may be construed as 
an application for a claim. See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  This is necessary because generally, 
the effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  



Facts and Analysis

For historical purposes, the Veteran was granted service 
connection for arthritis of the left knee in a July 2007 
rating decision, effective as of September 10, 1997.  
Subsequently, in a September 2008 rating decision, an earlier 
effective date for the grant of service connection was 
established, effective as of December 20, 1993.  The Veteran 
appealed this decision to the Board in October 2008, 
contending that he was entitled to an earlier effective date.  
Upon review of the evidence of record, the Board finds that 
the Veteran is entitled to an effective date of April 16, 
1980.  

On April 16, 1980, VA received a formal appeal from the 
Veteran regarding a September 1979 rating decision that 
denied entitlement to an increased disability rating for his 
right knee disability.  In this written statement, the 
Veteran noted that he suffered from pain and swelling in his 
left knee, in addition to his right knee.  The Veteran also 
noted that he believed his left knee condition was a result 
of his original right knee injury.  The Board notes that this 
raised a claim for service connection for a left knee 
disorder.  It does not appear from the evidence of record 
that any action was taken in response to this claim.  

According to 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, is considered 
an informal claim.  The informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155.  In the present case, the 
Veteran indicated that he believed his left knee pain was 
secondary to his service-connected right knee disability.  
The claim remained pending until service connection was 
granted for the disorder many years later.  As such, the 
appropriate effective date for the establishment of service 
connection in this case is April 16, 1980.  

The Board further finds no basis to extend the effective date 
earlier than April 16, 1980.  Although the service medical 
records contained a reference to the left knee (on a dental 
record), that alone does not provide a basis for extending 
the date earlier than April 16, 1980.  It is the date the 
claim was raised by the Veteran which controls the effective 
date.  In this case, review of the claims file does not 
reveal any significant references to the left knee prior to 
April 16, 1980.  

In summary, having afforded the Veteran the full benefit of 
the doubt in this case, the Board finds that the Veteran is 
entitled to an effective date of April 16, 1980, but no 
earlier, for the establishment of service connection for a 
left knee disorder.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to a rating higher than 20 percent for the 
residuals of a right knee injury with arthritis during the 
period prior to April 27, 2004, is denied.  

Entitlement to a disability rating in excess of 30 percent 
for the residuals of a right knee injury during the period 
from June 1, 2005, is denied.  

Entitlement to an effective date of April 16, 1980 for the 
grant of service connection for left knee arthritis is 
granted.  


REMAND

Having determined that the Veteran is entitled to an 
effective date of April 16, 1980 for the grant of service 
connection for a left knee disability, the Board finds that a 
remand is necessary so that the RO may assign a proper 
disability rating for the Veteran's left knee disability from 
April 16, 1980 to the present.  

Furthermore, the Veteran contends that he is entitled to an 
effective date prior to June 1, 2005 for the grant of TDIU 
benefits.  VA regulations indicate that when a Veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless 
be assigned when: 1) if there is only one disability, this 
disability shall be ratable at 60 percent or more; and 2) if 
there are two or more disabilities, at least one disability 
shall be ratable at 40 percent or more, and there must be 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  If the 
Veteran were to be assigned a sufficiently high disability 
rating for his left knee disability, prior to June 1, 2005, 
the evidence may indicate that the Veteran is entitled to an 
earlier effective date for the grant of TDIU benefits.  Thus, 
the Veteran's eligibility for an earlier effective date for 
TDIU benefits is contingent on the disability rating assigned 
to the Veteran's left knee disability, prior to June 1, 2005.  

The Board, therefore, finds that the Veteran's claim for 
entitlement to an earlier effective date for TDIU benefits is 
inextricably intertwined with the disability rating assigned 
to the Veteran's left knee since April 1980.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, the Board 
defers ruling on this matter until after the mandates of the 
Remand have been completed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO should determine and assign the 
appropriate disability rating for the 
Veteran's left knee disability from April 
16, 1980 through December 20, 1993.  

2.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the TDIU 
issues on appeal.  If the benefits sought 
remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


